Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 14 November 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles 
					Washington 14 Novbr 1823
				
				Your two Cousins and John having left me at home and gone to pass the evening at Mrs. J Monro’s I shall devote some time to you by way of amusing myself and to find occupation as neither reading or writing are at present suited to my sight being almost blind—I really do not wonder you should have suffered uneasiness at hearing the poor child cough as I know nothing more distressing than the sight of suffering which you know you have no power to relieve—Mr Fuller will shortly come on this way to make one of the turbulent Congress with which we are so constantly threatened this winter—Things are at present in such a state it is difficult to say whose pretentions are the most successful and intrigue is more busy and more deeply at work than ever—From all I can learn things do look black as you observe not only in the Newspapers but elsewhere and the best way is to look forward to a quiet retirement from public toil and strife which is certainly more suitable to my age and particularly my state of health which is not likely to mend—Your father if you write to him will immediately grant your petition to come on this Winter and witness the sport as he only said when I mentioned to him that he had no idea you wished it—You are sure of my support and Johns—George is so much engaged in business for his it has not been in his power to see you very often—his father is much pleased with him and his oddities are very amusing and very harmless— God Bless you my Son be diligent and reward your father for his great indulgence by improving every moment of your time and thus secure the respect and affection of your Mother
				
					L. C. A.
				
				
			